EDMONDS, J.,
dissenting.
The majority holds that the trial court had authority to enter a money judgment as a result of the support order under ORS 107.105(4) that served as a basis for a contempt judgment under ORCP 78 and ORS chapter 33 and remands for entry of a judgment. The majority is wrong.
Husband originally was ordered to pay support under ORS 107.105(4). He was later found in contempt for failing to pay support under the order, hut was given the opportunity to purge the contempt. In 1988, he stipulated to a judgment for the past due support. Judgment was entered pursuant to the stipulation and, at the same time, the trial court ruled that he had purged the contempt. That judgment is the subject of this appeal. I disagree with the majority’s conclusion that the trial court had the authority to enter the judgment and that it can be entered on remand.
ORS 107.105(4) provides that an order issued thereunder “may be enforced by contempt proceedings under ORCP 78.” It confers no authority to enter a judgment. ORCP 78B is a procedural provision and confers no authority to grant a judgment. It says:
“The court or judge thereof may enforce an order or judgment directing a party to perform a specific act by punishing the party refusing or neglecting to comply therewith, as for a contempt as provided in ORS 33.010 through 33.150.”
Its effect is to authorize the court to “enforce” a pre-existing judgment or order. No pre-existing judgment existed for the judge to “enforce.” Under these circumstances, no support *394judgment could have been granted in 1988; neither can one be granted on remand.
A support order under ORS 107.105(4) could result in a judgment under ORS 33.110, which authorizes a trial court to award a judgment as ancillary relief to indemnify an aggrieved party for a loss resulting from a contempt. However, husband’s contempt was purged at the same time that the judgment was granted. Because a finding of contempt is a predicate to the granting of a judgment under ORS 33.110, the authority to grant the judgment evaporated when the contempt was purged. It may be that the trial court would not have purged defendant’s contempt and entered a judgment under ORS 33.110 if it had known about the lack of efficacy of the ORS 107.105(4) judgment, but its ruling did vacate the contempt finding. Consequently, there is no basis on remand on which the trial court could enter a judgment without undoing the finding that defendant is not in contempt. That issue is not before us on this appeal.
I dissent.